DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 11/01/2021.
Claims 1-21 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 08/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10855644 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-21 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the 
Related prior arts: 
Kim et al. (US 2014/0325651, “Kim”) discloses “receiving a list of verified address resolution mappings from the manager based on the verification of the one or more first address resolution mappings; receiving a second address resolution mapping; and verifying the second address resolution mapping using the list of verified address resolution mappings” ([0055], the blocking server transfers a list of allowed IP address-MAC address mappings and blocked MAC address list to all clients and the clients can do its own verification of ARP messages based on the received lists).
Kim fails to disclose: “receiving one or more address resolution mappings;   sending the one or more first address resolution mappings to a manager for verification of the one or more first address resolution mappings;   receiving one or more responses based on the verification of the one or more first address resolution mappings;   allowing or disallowing use of the one or more address resolution mappings based on the one or Kim discloses that the client verifies its received ARP messages without relying on a manager/ blocking server of Kim).

Kwan (US 2012/0011584) discloses “receiving one or more address resolution mappings;   sending the one or more first address resolution mappings to a manager for verification of the one or more first address resolution mappings” ([0026]-[0026], a network device forwards ARP reply messages to a central ARP collector/ARP cache which checks ARP spoofing of the ARP reply messages). Kwan does not teach “receiving a list of verified address resolution mappings from the manager based on the verification of the one or more first address resolution mappings” or updating local client ARP caches for benefits of local ARP checking.

Finley, JR et al. (US 2006/0088037, “Finley”) teaches trusted ARP caches on a LAN (fig. 1, 4A, 4B) are updated based on a cache poisoning determination.  Finley does not teach “receiving a list of verified address resolution mappings from the manager based on the verification of the one or more first address resolution mappings” or updating local client ARP caches for benefits of local ARP checking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/           Primary Examiner, Art Unit 2452